 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   NADIA AHMED
     ALEXANDRA MICHAEL
 4   Assistant United States Attorneys
     501 Las Vegas Blvd., South, Ste. 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-6418
 6   Nadia.ahmed@usdoj.gov
     Alexandra.m.michael@usdoj.gov
 7
     Representing the United States of America
 8
                                   UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA

10    UNITED STATES OF AMERICA,                      Case No. 2:18-cr-00213-APG-GWF

11                             Plaintiff,
                                                     STIPULATION TO SENTENCING
12                 vs.                               (Second Request)

13    BOBBY THOMPSON,

14                             Defendant.

15          IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

16   America, through the undersigned, together with Monti J. Levy, counsel for defendant BOBBY

17   THOMPSON, that the sentencing hearing currently scheduled for March 19, 2019 at 9:30 a.m.,

18   be vacated and reset to a date and time convenient to the Court but no sooner than 60 days.

19          This stipulation is entered into for the following reasons:

20          1. The parties need a brief continuance to finalize their positions regarding sentencing.

21          2. The Defendant is currently incarcerated and does not object to the continuance.

22          3. Additionally, denial of this request for continuance could result in a

23   miscarriage of justice.

24

                                                      1
 1          4. The additional time requested by this Stipulation is made in good faith and not

 2   for purposes of delay.

 3          5. This is the fourth request for a continuance of the sentencing hearing.

 4          DATED this 8th day of March, 2019.

 5
     NICHOLAS A. TRUTANICH
 6   UNITED STATES ATTORNEY

 7             /s/ Alexandra Michael                                 /s/ Monty J. Levy

 8   ALEXANDRA M. MICHAEL                                MONTI J. LEVY
     NADIA J. AHMED                                      Counsel for Defendant Bobby Thompson
 9   Assistant United States Attorneys

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                     2
 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,
 3                                                    Case No. 2:18-cr-00213-APG-GWF
                              Plaintiff,
 4
                  vs.                                 ORDER
 5
      BOBBY THOMPSON,
 6
                             Defendant.
 7
            The ends of justice served by granting said continuance outweigh the best interest of the
 8
     public and the defendant in a speedy sentencing, since the failure to grant said continuance
 9
     would be likely to result in a miscarriage of justice, would deny the parties herein sufficient time
10
     and the opportunity within which to be able to effectively and thoroughly prepare for sentencing,
11
     taking into account the exercise of due diligence.
12
            IT IS THEREFORE ORDERED that sentencing in the above-captioned matter currently
13
     scheduled for March 19, 2019 at 9:30 a.m., be vacated and continued to
14
       Monday, June 10
     ___________________________,           2:00
                                            2:30
                                  2019, at ______________ p.m. in Courtroom 6C.
15

16
     IT IS SO ORDERED.
17              March 11, 2019
     Entered:
                                                          ANDREW P. GORDON
18
                                                          United States District Judge
19

20

21

22

23

24

                                                      3
